Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 11/22/2021.
Claims 1-3 are amended.
Receipt is acknowledged of the substitute specification and drawings, with entry thereof, filed 11/22/2021.
Claims 1-3 are pending and examined.

Drawings
Figures 17-19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 6, last line “rotating Fig. 19” should be “rotating as shown in Fig. 19” and on page 7, line, line 18, “shown Fig. 19” should be “shown in Fig. 19”.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 4, “between side portion” should be “between a side portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, lines 2, 3-4 and 20, “that can be positioned”, “may select” and “may install” render the metes and bound of the claim unclear since it is not clear if these steps are necessary, yet the steps are necessary to install the covering/mount as 
In claim 3, line 13, “the top window” has no antecedent basis.  By changing the phrase to “the top of the window casing” the rejection would be overcome.
In claim 3, lines20-26, it is not clear how the first roller shade prong is placed in a detent of the first and second window mount while the disclosure sets forth the detent placed in one of the mounts and the channel of the other of the mounts.  By changing “each of the first and second mount” in line 21 to “one of the first and second mounts” and changing “each of the first and second mount” in lines 23 and 25 to “the other of the first and second mounts” the rejection appears to be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art Fig. 17-18.
PA shows a window mount having a symmetric channel(the term “symmetric channel” lends no structure to the claim) having an overhang having an angle of zero to seventy degrees(considered the innermost rounded portion of the channel spaced from the exterior of the mount portion extending from the channel, the angle is considered zero) and a detent(considered one of the holes in the mount in Fig. 17), the channel formed between a side of the portion and a center portion(see Fig. 17), the channel, overhang and detent configured for receiving a prong of a roller shade, the detent and overhand are each capable of receiving a prong of the roller shade.
PA lacks the specific material used for the mount and the specific dimensions thereof.
Applicant’s disclosure lacks any criticality for the specific material of the mount(see page 7, lines 1-2) or the dimensions of the mount(see page 7, lines 3-4 and 7-8. 
Therefore, the specific material and dimensions are features considered best determined by a skilled artisan given the intended use of the mount and the design requirements thereof.

Response to Amendment
Applicant’s amendment has overcome the previous drawing and specification objections and previous rejections. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/